Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00765-CV

                          IN THE INTEREST OF T.W.E., a Child

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2016-3305-DC
                          Honorable Cathy Morris, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED February 8, 2017.


                                               _________________________________
                                               Rebeca C. Martinez, Justice